Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method and a non-transitory computer readable medium; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of determining a value to a sale price for a home that home renovations will provide (i.e. determining how much value a new bathroom will or did add to the sale price of a home).  
Using claim 1 as a representative example that is applicable to claims 10, 11, the abstract idea is defined by the elements of:
A method for determining a value of property refurbishments to a property sale price, comprising: 
receiving a first dataset associated with a first property, wherein the first dataset comprises descriptive information about the first property; 
receiving a second dataset associated with the first property, wherein the second dataset comprises information related to one or more objectives made to the first property throughout a first refurbishment process; 
receiving a sale price of the first property after the refurbishment process is completed; 
searching for at least a second property in which at least one of the one or more objectives was made to a second refurbishment process; 
collecting a third dataset associated with the at least a second property, wherein the third dataset comprises descriptive information of the at least a second property; 
analyzing the first dataset and the second dataset with respect to the third dataset, wherein the analysis includes measuring multiple parameters of a refurbishment; and, 
determining, based on the analysis, a value contribution for each of the plurality of objectives to the sale price of the first property

For claims 12, 15, 16, using claim 12 as a representative example, the abstract idea is defined by the elements of:
A method of predicting a projected value contribution of at least one objective to a projected sale price of a property, comprising: 
receiving a request to determine the projected value contribution of at least one objective to a projected sale price of a first property; 
receiving a first dataset associated with the first property, wherein the first dataset comprises descriptive information about the first property; 
searching for at least a second property in which the at least one objective was performed throughout a second refurbishment process; 
collecting a second dataset that is associated with the at least a second property, wherein the second dataset comprises information related to one or more objectives made to the second property throughout a refurbishment process; 
determining, based on an analysis of the second dataset, an average value contribution of the at least one objective to a second property sale price; and, 
determining the projected value contribution of the at least one objective to the projected sale price of the first property based on the determination of the average value contribution of the at least one objective to the at least a second property sale price

The above limitations are reciting a certain method of organizing human activities that is determining how much an improvement (home renovation, refurbishment) to a property will add to the sale price or how much value it has added to a sale that already occurred.  This is concept that people can do in their minds when they assess whether or not it is worth it to do a home improvement process to improve the sale price of the home when they go to sell the home.  The process of determining how much value a home renovation project will add to sales price is a concept that is from the real estate field and deals with the economics of a return on an investment.  This places the claim 
For claims 1, 12, this judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of claims amount to nothing.  There are no additional elements claimed in the method claims.  The method steps are not tied to any technology and are broadly recited such that people can be the ones performing the claimed steps.  At the 2nd prong there are no additional elements for consideration in claims 1 and 12.  That also means that there is nothing for the examiner to consider at step 2B.  All that is claimed in method claims 1 and 12 is the judicial exception itself.  
For claims 10, 11, 15, 16, the additional elements that are not part of the abstract idea are the elements of a non-transitory computer readable medium with instructions to perform the abstract idea, or the recitation to processing circuitry and memory that stores instructions to perform the steps that define the judicial exception.  These elements are being merely being used as a tool to execute the abstract idea, see MPEP directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited processing circuity and memory/non-transitory CRM, to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claims 2-6, 9, 13, 14, the applicant is claiming a further embellishment of the same abstract idea that was found for claims 1 and 12.  Further defining the first data set, second data set, third data set, the objectives (painting, new appliances), and storing the value contribution are all steps that are not tied to any technology and are just being broadly recited to have a scope that still allows for people to do what is nd prong or at step 2B.
For claim 7, 8, the claimed model that includes deep learning, Bayesian networks, clustering, etc., is a further embellishment of the same abstract idea of claim 1.   This is just defining more about the same abstract idea and is reciting a model in a generic sense.  The recitation to “machine learning” is noted.  This element is considered to be an additional element that is linking the execution of the abstract idea to computer implementation and does not provide for integration or significantly more.  The recitation to machine learning is done at a high level of generality and amounts to an instruction for one to use computers to perform the abstract idea.  At the 2nd prong this does not provide for integration into a practical application.  At step 2B this does not provide for significantly more.  See MPEP 2106.05(f) and (h).
For the above reasons, claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir.1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Vas-Cath, 935 F.2d at 1562-63; Ariad, 598 F.3d at 1351.   The written description requirement of 35 U.S.C. 112, first paragraph applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349. As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may not." Ariad, 598 F.3d at 1349; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46 (Fed.Cir. 2005); Regents of the University of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997). For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. See Ariad, 598 F.3d at 1350; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement"). In addition, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.") (citing Eli Lilly, 119 F.3d at 1568). 
For claims 1, 10, 11, 12, 15, 16, the applicant recites that based on the analysis, a value contribution is determined for each of the objectives.  Upon a review of the specification for guidance on how the applicant is achieving the claimed end result of determining a value contribution, it is noted that other than disclosing a number of models can be used in a general sense, the applicant never actually disclosed a single way in which the model works to arrive at the claimed value contribution.  Paragraph 031 of the specification discusses some general models that can be used and a disclosure is made to using statistical analysis techniques.  No actual disclosure to how the invention achieves the claimed result is disclosed as far as any specific model is concerned, just the function to be achieved in very general terms.  Paragraph 032 discloses that comparable properties are used to extract objectives so that the value 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Humphries et al. (11093982).
For claims 1, 5, 6, 9, 10-12, 14-16, Humphries teaches a system and method that is used to determine the effect that home improvements (the claimed objectives) have on a predicted sale price of a home, and that is used to determine the effect that home improvements have already had on an already sold home.  See the Overview in column 2, lines 25-62.  Also see column 3, lines 19-39 where it is disclosed that home improvements are known to raise the resale value of a property.  Disclosed is that if you take the value of the home without the improvements and compare it to the value of the home (as sold) that has the improvements, you can determine how much in price the improvement contributed to the overall price of the home.  Also, see column 3, lines 66-column 4, line 12.  Humphries teaches that information (first dataset) for a home to be valued is obtained, see column 7, lines 29-38.  For the home to be valued, information about the home before any improvements are made is used to value the home.  This satisfies the claimed first dataset.   The claimed 2nd dataset is the data that represents the home improvements that have been made or that are contemplated as being made, see column 4, lines 21-58.  Column 5, lines 9-18 teaches that one can determine the contribution that each home improvement has made to the overall price for the home (sold or predicated sale price).  Also see column 5, lines 63-column 6, line 3, where Humphries teaches that one can predict the sales price of a home based on a valuation that takes into account the home improvements that have been done.  This requires that the sales price is received so that one can determine what the sale price was.  Humphries teaches that the sales prices for homes is used, see column 4, lines 33-65.  predicted sales price for a home not sold yet, and can determine the contribution of a home improvement to the sale price of a home after it has sold.  This satisfies both embodiments that are claimed in claims 1, 10, 11 and claims 12, 15, 16, respectively.  The claimed searching for a 2nd property that has one or more of the objectives, and collecting a third dataset is the act of determining comparable properties that also have the same home improvement.  Humphries teaches the same in column 3, lines 46-65, column 7, lines 20-65.  Properties that have had the same home improvement are identified and used as comparable properties.  This is done so that the data set that is used is comparable to the home being valued in terms of being similar and having a similar or same home improvement having been performed.  This satisfies the claimed identification of at least a 2nd property and the third dataset for the 2nd property.  The data is analyzed as claimed to determine the contribution that each of the objectives (home improvements) have on the price of the home (actual sold price or a predicted sale price).  This anticipates what is claimed. 
	For claims 2, 13, Humphries teaches that the information about the property includes a purchase price and location.  The sold price is the purchase price and the use of location is taught in column 5, lines 32-55 where it is disclosed that the analysis takes into account zip codes and geographic location for the homes to provide for more accurate regional results.  
For claim 3, Humphries teaches that information such as cost for the objectives is used.  See column 3, lines 46-64 where it is disclosed that the type of improvement, cost of improvement, and other information about the improvement are used to 
For claim 4, see column 1 in the Background where Humphries teaches that the home improvement are known to include things such as painting, new appliances, or remodeling.  This satisfies what is claimed.  Any renovation or refurbishment or upgrade of a property that has been done or might be done to a property in Humphries satisfies the broadly claimed term of “renovation”.
For claims 7, 8, Humphries teaches the use of models that satisfy the claimed machine learning.  See claim 1 where it is disclosed and claimed that the model of Humphries is trained.  Using a computer to execute a model that is trained so that it can learn is disclosing the concept of “machine learning” as claimed.  The trained model of Humphries that is computer implemented satisfies what is claimed.  This satisfies the claimed “deep learning” of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Conway et al. (11003334) discloses a system and method for determining how much value a home improvement has on a price for a home.  
	Franke et al. (9465873) teaches a system and method for determining how much attributes to a home, including home improvements, affect the value of a home.
	Mitchell (20050187778) discloses a method for valuing real estate that includes determining how much upgrades have contributed to a sale price, see paragraph 028.

"Should I Renovate Before Selling? Only if the Renovations increase the value of your home" NPL teaches that it is known in the art that home renovations can increase the value of a home.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DENNIS W RUHL/           Primary Examiner, Art Unit 3687